        Case 3:18-cv-06520-EDL Document 25 Filed 01/25/19 Page 1 of 5



 1   LIEFF CABRASER HEIMANN
     & BERNSTEIN, LLP
 2   Jonathan D. Selbin
     State Bar No. 170222
 3   Email: jselbin@lchb.com
     250 Hudson Street, 8th Floor
 4   New York, NY 10013
     Telephone: (212) 355-9500
 5   Facsimile: (212) 355-9592
 6   LIEFF CABRASER HEIMANN                           MEYER WILSON CO., LPA
 7   & BERNSTEIN, LLP                                 Matthew R. Wilson
     Daniel M. Hutchinson                             State Bar No. 290473
 8   State Bar No. 239458                             Email: mwilson@meyerwilson.com
     Email: dhutchinson@lchb.com                      1320 Dublin Road, Ste. 100
 9   275 Battery Street, 29th Floor                   Columbus, OH 43215
     San Francisco, California 94111-3339             Telephone: (614) 224-6000
10   Telephone: (415) 956-1000                        Facsimile: (614) 224-6066
     Facsimile: (415) 956-1008
11
     GREENWALD DAVIDSON RADBIL PLLC                   BURKE LAW OFFICES, LLC
12   Aaron D. Radbil                                  Alexander H. Burke
     (pro hac vice application to be filed)           (pro hac vice application to be filed)
13   Email: aradbil@gdrlawfirm.com                    Email: ABurke@BurkeLawLLC.com
14   106 East Sixth Street, Suite 913                 155 N. Michigan Ave. Suite 9020
     Austin, Texas 78701                              Chicago, IL 60601
15   Telephone: (512) 322-3912                        Telephone: (312)729-5288
     Facsimile: (561) 961-5684                        Facsimile: (312) 729-5289
16
     Counsel for Plaintiff and the proposed class
17

18                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
     Lisa Barnes, on behalf of herself and          ) Case No: 3:18-cv-06520
20   others similarly situated,                     )                        ___________
                                                    )   STIPULATION AND [PROPOSED]
21                                                      ORDER STAYING CASE
     Plaintiff,                                     )
22                                                  )
                 v.                                 )
23                                                  )
     Wells Fargo Bank, N.A.,                        )
24                                                  )
     Defendant.                                     )
25
     _____________________________________          )
26

27

28
                                                                        STIPULATION AND [PROPOSED]
     1157915.3                                                                 ORDER STAYING CASE
                                                                               CASE NO: 3:18-CV-06520
        Case 3:18-cv-06520-EDL Document 25 Filed 01/25/19 Page 2 of 5



 1               Plaintiff Lisa Barnes (“Plaintiff”) and Defendant Wells Fargo Bank, N.A. (“Wells
 2   Fargo”), by and through their undersigned counsel, respectfully submit this Stipulation and
 3   [Proposed] Order Staying Case.
 4               WHEREAS the above-captioned case—Barnes v. Wells Fargo Bank, N.A., 3:18-cv-
 5   06520-EDL (N.D. Cal.)—is a putative TCPA class action concerning alleged auto-dialed and
 6   prerecorded auto loan collection calls;
 7               WHEREAS, Wells Fargo has reached a settlement in an out-of-district putative TCPA
 8   class action, Prather v. Wells Fargo Bank, N.A., No. 17-00481 (N.D. Ill.);
 9               WHEREAS, Wells Fargo contends that “the settlement in Prather, if approved, will moot
10   Plaintiff Lisa Barnes’ claims” (Dkt. 23-1) and contends it will moot the putative class claims
11   asserted in this action;
12               WHEREAS, Wells Fargo filed a motion to stay Barnes pending settlement approval
13   proceedings in Prather, Dkt. No. 23;
14               WHEREAS, because Barnes has not progressed beyond the pleadings stage, Plaintiff
15   agrees to stay Barnes pending settlement approval proceedings in Prather;
16               WHEREAS, this stipulation is made without prejudice to any party’s rights or arguments,
17   including Plaintiff Barnes’s ability to seek to participate, as an intervenor or otherwise, in
18   proceedings in Prather; and
19               WHEREAS, the parties agree, subject to court approval, that all pending deadlines, be
20   vacated pending settlement approval proceedings in Prather;
21               WHEREAS, the parties agree to update the Court with the status of the proceedings in
22   Prather within 120 days of the Court’s order on this stipulation, and will continue to update the
23   Court every 120 days thereafter;
24               IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective
25   counsel of record, and subject to Court approval, that:
26           The Barnes action is stayed pending settlement approval proceedings in Prather;
27           All pending deadlines are vacated pending settlement approval proceedings in Prather;
28           This stipulation is without prejudice to any party’s rights or arguments, including
                                                                                STIPULATION AND [PROPOSED]
     1686670.1
                                                       -1-                             ORDER STAYING CASE
                                                                                       CASE NO: 3:18-CV-06520
        Case 3:18-cv-06520-EDL Document 25 Filed 01/25/19 Page 3 of 5



 1   Plaintiff’s ability to seek to participate, as an intervenor or otherwise, in proceedings in Prather,
 2   and
 3               The parties shall update the Court with the status of the proceedings in Prather within 120
 4   days of the Court’s order on this stipulation, and will continue to update the Court every 120 days
 5   thereafter.
 6               IT IS SO STIPULATED.
 7

 8
     Dated: January 24, 2019                     By: /s/ Daniel M. Hutchinson
 9                                                   Daniel M. Hutchinson
10
                                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
11                                               Jonathan D. Selbin
                                                 State Bar No. 170222
12                                               Email: jselbin@lchb.com
                                                 250 Hudson Street, 8th Floor
13                                               New York, NY 10013
                                                 Telephone: (212) 355-9500
14                                               Facsimile: (212) 355-9592
15                                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                 Daniel M. Hutchinson
16                                               State Bar No. 239458
                                                 Email: dhutchinson@lchb.com
17                                               275 Battery Street, 29th Floor
                                                 San Francisco, California 94111-3339
18                                               Telephone: (415) 956-1000
                                                 Facsimile: (415) 956-1008
19
                                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
20                                               Andrew R. Kaufman
                                                 (pro hac vice application to be filed)
21                                               Email: akaufman@lchb.com
                                                 222 Second Avenue South, Suite 1640
22                                               Nashville, TN 37201
                                                 Telephone: (615) 313-9000
23                                               Facsimile: (615) 313-9965
24                                               MEYER WILSON CO., LPA
                                                 Matthew R. Wilson
25                                               State Bar No. 290473
                                                 mwilson@meyerwilson.com
26                                               1320 Dublin Road, Ste. 100
                                                 Columbus, OH 43215
27                                               Telephone: (614) 224-6000
                                                 Facsimile: (614) 224-6066
28
                                                                                 STIPULATION AND [PROPOSED]
     1686670.1
                                                       -2-                              ORDER STAYING CASE
                                                                                        CASE NO: 3:18-CV-06520
        Case 3:18-cv-06520-EDL Document 25 Filed 01/25/19 Page 4 of 5



 1                                              GREENWALD DAVIDSON RADBIL PLLC
                                                Aaron D. Radbil
 2                                              (pro hac vice application to be filed)
                                                106 East Sixth Street, Suite 913
 3                                              Austin, Texas 78701
                                                Telephone: (512) 322-3912
 4                                              Facsimile: (561) 961-5684
                                                aradbil@gdrlawfirm.com
 5
                                                BURKE LAW OFFICES, LLC
 6                                              Alexander H. Burke
                                                (pro hac vice application to be filed)
 7                                              ABurke@BurkeLawLLC.com
                                                155 N. Michigan Ave. Suite 9020
 8                                              Chicago, IL 60601
                                                Telephone: (312)729-5288
 9                                              Facsimile:     (312) 729-5289
10                                              Attorneys for Plaintiff and the Proposed Class
11   Dated: January 24, 2019                    By: /s/ Rebecca S. Saelao
                                                     Rebecca S. Saelao
12
                                                SEVERSON & WERSON
13                                              A Professional Corporation
                                                Rebecca S. Saelao (State Bar No. 222731)
14                                              rss@severson.com
                                                One Embarcadero Center, Suite 2600
15                                              San Francisco, CA 94111
                                                Telephone: (415) 398-3344
16                                              Fasimile: (415) 956-0439
17
                                                Attorneys for Defendant Wells Fargo Bank, N.A.
18

19

20                                              ATTESTATION

21               I, Daniel M. Hutchinson, am the ECF user whose identification and password are being

22   used to file this Stipulation and [Proposed] Order Staying Case. I hereby attest that Rebecca S.

23   Saelao has concurred in this filing.

24
                                                       /s/ Daniel M. Hutchinson
25                                                         Daniel M. Hutchinson
26

27

28
                                                                                STIPULATION AND [PROPOSED]
     1686670.1
                                                      -3-                              ORDER STAYING CASE
                                                                                       CASE NO: 3:18-CV-06520
        Case 3:18-cv-06520-EDL Document 25 Filed 01/25/19 Page 5 of 5


                                     __________
 1                                   [PROPOSED] ORDER
 2               PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5   Dated _____________,
           January 25     2019.                  __________________________________
                                                 The Honorable Elizabeth D. Laporte
 6                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               STIPULATION AND [PROPOSED]
     1686670.1
                                           -4-                        ORDER STAYING CASE
                                                                      CASE NO: 3:18-CV-06520
